Exhibit 5.1 [LETTERHEAD] July 26, 2007 The Board of Directors Data Storage Consulting Services, Inc. 11679 E. Berry Place Englewood, Colorado 80111 Re:Registration Statement on Form SB-2 Data Storage Consulting Services, Inc. common stock, par value $0.001 per share Ladies and Gentleman: We are counsel for Data Storage Consulting Services, Inc., a Colorado corporation (the "Company"), in connection with the preparation of the Registration Statement on Form SB-2 (the "Registration Statement"), as to which this opinion is a part, filed with the Securities and Exchange Commission (the "Commission") on July 26, 2007 for the sale of up to 800,000 shares of common stock, $0.001 par value, of the Company (the "Shares"). In connection with rendering our opinion as set forth below, we have reviewed and examined originals or copies of such corporate records and other documents and havesatisfied ourselves as to such other matters as we have deemed necessary to enable us toexpress our opinion hereinafter set forth. Based upon the foregoing, it is our opinion that: The Shares to be issued as covered by the Registration Statement and registered by the Company, when issued in accordance with the terms and conditions set forth in the Registration Statement, will be duly authorized, validly issued, fully paidand nonassessable. We hereby consent to the filing of this opinion as an Exhibit to the RegistrationStatement and to the reference to this firm under the caption "Legal Matters" in theprospectus included in the Registration Statement. Very truly yours, DAVID WAGNER & ASSOCIATES, P.C. /s/ David Wagner & Associates, P.C.
